Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about October 19, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he commit*493ted acts which, if committed by an adult, would constitute the crimes of assault in the third degree and menacing in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
Appellant failed to preserve his challenges to the sufficiency of the evidence, and we decline to review them in the interest of justice. Were we to review these claims, we would conclude that the court’s finding was based on legally sufficient evidence. We find that the court’s finding was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility and identification. The victim’s testimony fully established the element of physical injury (see People v Guidice, 83 NY2d 630, 636 [1994]; People v Dailey, 222 AD2d 278 [1995], lv denied 87 NY2d 971 [1996]). Appellant’s actions in chasing the victim, causing him to fear an attack, evinced the requisite intent for menacing in the third degree (see Matter of Salah S., 203 AD2d 368 [1994]). Concur—Buckley, EJ., Tom, Saxe, Sullivan and McGuire, JJ.